                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 UNITED STATES OF AMERICA

 vs.                                        CRIMINAL ACTION No.: 3:16-CR-51-HTW-FKB

 TERESA K. MALONE

                                            ORDER

       BEFORE THIS COURT is defendant’s Second Motion to Postpone Report Date [Docket

no. 44]. By her motion, defendant asks this court to postpone her report date to the United States

Bureau of Prisons designated facility where she will begin her term of incarceration.

       This court initially ordered defendant to report on Monday, July 22, 2019. The defendant

asked this court previously to delay her report date due to medical appointments which this court

granted. See [Docket nos. 42 and 43]. Granting its largess, this court allowed defendant to report

by Monday, August 26, 2019.

       According to defendant, she did not provide the medical documentation to be included in

the Pre-sentence Investigation Report (hereinafter “PSR”) until August 16, 2019. Defendant now

says that United States Probation Officer Aime Battle has not had time to review and make the

corrections to the PSR. This court has had no communication with the United States Probation

Office regarding the allegations of the defendant.

       The government takes no position opposing or supporting such motion.

       This court is not persuaded that defendant’s motion is well-taken and defendant must report

to the designated United States Bureau of Prisons facility to begin her term of incarceration on

Monday, August 26, 2019, as previously ordered.




                                                1
       IT IS, THEREFORE, ORDERED that defendant’s Second Motion to Postpone

Report Date [Docket no. 44] is hereby DENIED.

       IT IS FURTHER ORDERED that defendant shall report to the United States Bureau

of Prisons designated facility no later than Monday, August 26, 2019, at 9:00 a.m..

       SO ORDERED this the 22nd day of August, 2019.

                                   s/ HENRY T. WINGATE
                                   UNITED STATES DISTRICT COURT JUDGE




                                             2
